Citation Nr: 0602088	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the claims file reflects that the veteran initially 
filed an application for benefits (other than PTSD) in 
January 1983.  At that time, he claimed that he experienced 
psychiatric symptoms (flashbacks and nightmares) and reported 
damage to his hearing after an "attack" in 1967, which 
resulted in fragment wounds to the legs and face.  He said 
that he received treatment at a first aid outpost in South Na 
Trang in South Vietnam and later at an Air Force hospital at 
Cam Ranh Bay.  

In several statements of record, he said that he was with the 
61st Artillery stationed outside Cam Ranh Bay and that he 
volunteered to go out and pull perimeter guard duty for the 
combat engineers that were rebuilding villages and roadways 
that had been destroyed.  He experienced the stench of death 
and saw mangled bodies.  He also reported that one day in 
June 1967, a truck he was on was barraged by enemy mortars 
and/or hit a mine and a buddy, John Davis, was killed.  He 
received minor wounds on his legs and arms, and his right ear 
drum was perforated.  

The veteran's service personnel records show that his 
military occupation specialty was Hawk Missile Launch Crewman 
and he was assigned to Battery A, 6th Battalion 71st Artillery 
in Vietnam from January 1969 to July 1967.  His service 
medical records are negative for treatment of residuals of 
injuries from a truck accident as described above.  

Additional documents in the claims file reflect that the 
veteran was treated at a private facility in 1979 after a 
possible overdose.  At that time, a history of alcoholism and 
recent onset of depression were noted.  In 1981, he was seen 
for anxiety after taking "PCP."  Additional private and VA 
records dated from 1990 through 2003 reflect various 
psychiatric diagnoses, to include bipolar disorder, 
depression, anxiety, alcohol dependency, and PTSD.  The 
veteran's substance abuse history includes overindulgence in 
drugs and alcohol.  A VA physician opined in 1999 that there 
was a high likelihood that the veteran's bipolar disorder was 
in actuality an affective lability and irritability of PTSD.  
In a statement from 2000, a VA physician opined that the 
veteran's hearing impairment and PTSD were associated with 
his time in Vietnam, without actually determining the 
stressor that resulted in the diagnosis of PTSD.  

The Board believes that an appropriate request for 
verification of the claimed stressors is required.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition, on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the RO should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The RO should attempt to corroborate 
the veteran's claimed stressors through 
the appropriate channels, to include 
obtaining unit records for Battery A, 6th 
Battalion, 71st Artillery for the period 
from January 1967 to July 1967 from 
National Archives.  The RO should attempt 
to verify the claimed stressors, to 
include the following:  In June 1967, the 
veteran was on truck was that was 
destroyed by the enemy while he was on 
perimeter guard duty and this accident 
resulted in his being injured and being 
treated at a first aid outpost in South 
Na Trang in South Vietnam and later at an 
Air Force hospital at Cam Ranh Bay; the 
death of a fellow soldier at the time of 
this accident by the name of "John 
Davis"; any hostile or incoming fire 
that the veteran might have experienced 
in his duties during service.  The RO 
should provide pertinent information, to 
include MOS, units of assignment, and 
personnel records, in association with 
any request.  (The Board notes that unit 
histories could establish the existence 
of significant deaths or incoming hostile 
fire.)  

3.  After completion of #1-2, the veteran 
should be scheduled for a VA PTSD 
examination (to include any psychological 
testing deemed necessary by the 
examiner).  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  The examiner 
should be clearly informed of the details 
of any verified stressor (or whether the 
veteran participated in combat although 
this is not claimed by the veteran).  The 
examiner should determine if the veteran 
currently suffers form PTSD, and, if so, 
whether the PTSD is related to a verified 
stressor.  

4.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If the claim 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case (SSOC), and be 
provided with an opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

